Citation Nr: 1131406	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a left knee disability, diagnosed as status post pre-tibial tubercle ossicle excision with degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the Veteran service connection for his left knee disability and assigned a 10 percent disability rating, effective November 6, 2006.

The Veteran and his wife, C. H., testified at a hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of that hearing is of record.

The issues of entitlement to service connection for depression and for a right knee disability, as secondary to the Veteran's service-connected left knee disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2009 Hearing Transcript.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

This case was previously remanded by the Board in January 2010 for additional development.  For the reasons discussed below, the case must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to pursue further development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board's January 2010 remand specifically requested that the Veteran be afforded an examination that determined additional loss of motion based on pain, weakened movement, excess fatigability, or incoordination, associated with his service-connected left knee disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran was afforded a VA examination in May 2010.  The Board's review of the examination report reveals that the VA examiner obtained the necessary ranges of motion of the Veteran's left knee, indicating that the limitation in the Veteran's flexion was secondary to guarding and pain, but the examiner did not indicate the degree of limitation based on pain.  Instead, the examiner simply indicated that it is feasible that the Veteran could have increased pain and loss of motion after activity.  Indeed the Veteran's service representative indicated in the most recent brief, dated in July 2011, that, during testing, the examiner did not indicate where the pain was experienced by the Veteran, and in short, that it appeared that the DeLuca criteria were not fully addressed.

Moreover, the January 2010 remand specifically requested that the VA examiner state whether there is objective evidence of lateral instability or subluxation of the left knee, and if so, the degree of such instability or subluxation, and whether pain could significantly limit functional ability during flare-ups or repeated use of the left knee.  While the May 2010 VA examiner indicated that there was no evidence of lateral instability, he did not make findings regarding subluxation or limitation of functional ability during flare-ups or following repeated use.  Further, treatment records associated with the claims file following the Veteran's VA examination contains evidence that the Veteran had reported that his knee occasionally gives way and that he has fallen on occasion.  See August 2009 Orthopedic Surgery Note and June 2010 Nursing Note.  The Board observes that the Veteran is competent to note whether or not he has left-knee instability and such reports of instability must be taken into account upon VA examination.  See Barr v. Nicholson, 21 Vet .App. 303, 307 (2007) (noting that "[l]ay testimony is competent ... to establish the presence of observable symptomatology").  

Consequently, based on the foregoing, the Board finds that it has no alternative but to remand this matter for further VA examination, to include testing that will identify the degree of limitation of active range of motion and repetitive motion of the Veteran's left knee, based on pain, weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.  Additionally, on remand the VA examiner should be asked to identify any objective evidence of instability or subluxation, taking into account evidence of instability in the record and reported by the Veteran, and to provide an opinion with respect to any limited functional ability due to flare-ups or repetitive use of his left knee.

In addition, on remand, the VA examiner should be asked to make all objective findings, to include the size, appearance, texture, and functional limitations, with respect to any incision scars found to be associated with the Veteran's service-connected left knee disability.  In this regard, the Board observes that the May 2010 VA examiner noted that the Veteran had well-healed incisions that were tender to palpation.

Finally, as this case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.  The Board observes that the Veteran receives fairly regular VA treatment for his service-connected left knee disability and records of his VA care, dated since August 2010, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records related to treatment for his service-connected left knee disability from the Memphis VA Medical Center, dated since August 2010.

2.  Schedule the Veteran for a new VA orthopedic examination to determine the current severity of his service-connected left knee disorder.  The claims file and a complete copy of this REMAND should be made available and reviewed in association with the examination.  All necessary studies and tests should be conducted.  

The examiner should specifically address the following:

a) Report the veteran's range of motion of the left knee in degrees and state the point as to when any pain is demonstrated.

b) State whether there is objective evidence of lateral instability or subluxation of the left knee and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  If objective evidence is not found please reconcile the Veteran's report of giving way of the knee.

c) State whether the left knee exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected left knee disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

d) Give an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

e) Describe, in detail, all objective findings for any incision scars associated with the Veteran's service-connected left knee disability, to include the length, width, texture, and appearance of any scar(s) and whether any scars are unstable or painful on examination.  

In the examination report, the examiner should acknowledge and discuss the significance of the evidence of record that the Veteran has reported that his knee has given way and that he has fallen on multiple occasions.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's increased rating claim on appeal, to include any appropriate separate rating for scars.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



